1    Jared T. Walker (SB#269029)
     5750 Sunrise Blvd., suite 130
2    Citrus Heights, CA 95610
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     SANDRA L. SALTZMAN
6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    SANDRA L. SALTZMAN,                                Case No. 2:18-cv-02215-DMC
10            Plaintiff,                                STIPULATION FOR FINAL EXTENSION
                                                        OF TIME FOR PLAINTIFF TO FILE
11                         v.                           OPENING BRIEF
12   NANCY A. BERRYHILL,
     Deputy Commissioner of Operations for the
13   Social Security Administration,
14             Defendant.
15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file her motion for summary judgment be extended thirty (30) days until

18   April 12, 2019. This is Plaintiff’s second and final request for an extension of time. Plaintiff’s

19   counsel has been unable to timely prepare Plaintiff’s opening brief due to beginning a full-time

20   position at a law firm in February 2019 while remaining solely responsible for his own matters,

21   including multiple social security disability appeals with concurrent deadlines. Counsel apologizes

22   to the Court and defendant for the inconvenience this extension causes. With the Court’s approval,

23   the parties stipulate that all other dates in the Court’s Scheduling Order be extended accordingly.

24   Dated: March 12, 2019                        Respectfully submitted,
25

26                                                /s/ JARED WALKER
                                                  Jared T. Walker,
27                                                Attorney for Plaintiff
28



       STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
1    SO STIPULATED:

2
                                     MCGREGOR W. SCOTT
3                                    United States Attorney
4     Dated: March 13, 2019    By:    /s/ Ben A. Porter*
                                     (*authorized by email on 3/13/2019)
5                                    Ben A. Porter
                                     Special Assistant United States Attorney
6
                                     Attorneys for Defendant
7

8
                                      ORDER
9
10   APPROVED AND SO ORDERED NUNC PRO TUNC TO MARCH 13, 2019:
11

12

13   Dated: March 20, 2019
                                          ____________________________________
14                                        DENNIS M. COTA
                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                      -2-
      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
